





Exhibit B.1




Supplier Milestones










1.

Commence achieving Ex Works status for Towers.




2.

Commence shipping of Towers.




3.

Commence achieving Ex Works status for Blade Sets, Turbine Nacelles and Hubs.




4.

Commence shipping of Blade Sets, Turbine Nacelles and Hubs.




5.

Complete deliveries of Towers.




6.

Complete deliveries of Blade Sets, Turbine Nacelles and Hubs.




7.

Completion of Commissioning of Wind Turbines.




8.

SCADA Completion.




9.

Final Completion.








Exhibit B.2




Project Schedule




Project Milestone

Responsible Party

Completion Date

Provide storage and laydown areas and access thereto at Project Site for Turbine
Equipment and tools

Buyer

4 weeks prior to the first Anticipated Delivery Date

Completion of site calibration for Power Curve Testing

Buyer

Prior to erection of first Tower

Anticipated Delivery Dates

Group 1: Qty. Nine (9) Wind Turbines and Towers
Group 2: Qty. Nine (9) Wind Turbines and Towers

Supplier




Group 1:  Week of 8/27/07

Group 2:  Week of 9/10/07

Guaranteed Delivery Dates

Group 1: Qty. Nine (9) Wind Turbines and Towers

Group 2: Qty. Nine (9) Wind Turbines and Towers

Supplier




Group 1:  9/28/07

Group 2:  10/12/07

Permanent Grid Energization

Buyer

10/1/07

Commence erection and installation of Wind Turbines

Buyer

Week of 10/1/07

Complete installation of Fiber Optic Cable to Server

Buyer

On or before Mechanical Completion of the first Wind Turbine

Mechanical Completion of Wind Turbines

Group 1: Qty. Nine (9) Wind Turbines

Group 2: Qty. Nine (9) Wind Turbines

Buyer




Group 1:  10/12/07

Group 2:  10/26/07

Commissioning Completion of Wind Turbines

Supplier

Seven (7) Business Days after Mechanical Completion of the relevant Wind
Turbine, subject to Section 3.9 of the Agreement

Terminate SCADA fiber optic cables

Supplier

Not later than five (5) days after Commissioning Completion of the relevant Wind
Turbine

Connectivity of SCADA fiber optic cables

Buyer

Not later than five (5) days after Commissioning Completion of the relevant Wind
Turbine or string of Wind Turbines required for connectivity

SCADA Connectivity to Wind Turbine

Supplier

Not later than ten (10) days after Connectivity of SCADA fiber optic cables but
conditioned on connectivity through other Wind Turbine on the string

SCADA Completion

Supplier

45 days after Commissioning Completion of the last Wind Turbine

Final Completion

Supplier

60 days after Commissioning Completion of the last Wind Turbine

Completion of Punchlist Items

Supplier

60 days after Final Completion






